Title: James Madison to Charles Carter Lee, 17 May 1831
From: Madison, James
To: Lee, Charles Carter


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 17. 1831
                            
                        
                        I have recd. your letter of the 9th. inclosing a long latent one from your father. My acquaintance with him
                            commenced at a very early stage of our lives; and our friendly sympathies never lost their force; though deprived, for
                            long periods, of the nourishing influence of personal intercourse, and exposed occasionally, to the disturbing tendency of
                            a discordance in political opinions. I could not fail, therefore, to be in the number of sincerest mourners, when it was
                            announced, that he was no more, and to be gratified now, by the evidence in his letter, that his affectionate
                            recollections had undergone no change.
                        It is not strange that a tempting article, like selected wine, should disappear in such a lapse of time, and
                            its changes of place. Had it reached its destination, it would have derived its best flavour from the feelings of which it
                            was a token.
                        I thank you, Sir, for your kind sentiments & good wishes, as Mrs. Madison does for her share in them;
                            and I beg you to accept in her behalf as well as mine, a cordial return of them. 
                        
                            
                                James Madison
                            
                        
                    